DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: the claim recites “the hub includes a the plurality of fan blades are connected to a sidewall of the hub” (emphasis added); the examiner respectfully recommends removing the emphasized limitation to avoid the minor informality issue.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9, 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites “an upper surface of the hub” and depends from claim 1 which recites “an upper surface of the hub;” it is not clear if an upper surface of the hub in claim 4 refers to the same upper surface of the hub in claim 1 or to an additional and different one.
Clarification and/or amendment is respectfully requested.

Claim 5 recites “the light emitting assembly” and depends from claim 1 which recites “a plurality of light sources;” it is not clear if the light emitting assembly is referring to the plurality of light sources in claim 1 or to an additional and different limitation that lacks proper antecedent basis.
Claims 6-8 depend from claim 5 and fail to remedy its deficiencies. Note that claim 7 also recites “the light emitting assembly.”
Clarification and/or amendment is respectfully requested.

Claims 9 and 18 recite “the stationary pillar is at least partially received in the decorative plate” (emphasis added); the at least partially received also includes the possibility of completely received and it is not clear how this would be possible based on the disclosed invention, therefore, claims 9 and 18 are rendered indefinite. For purposes of prior art examination, claims 9 and 18 are interpreted as reciting “the stationary pillar is partially received in the decorative plate.”
Clarification and/or amendment is respectfully requested.

Claim 11 recites “the fan assembly includes a hub and a plurality of fan blades” and depends from claim 1 which recites “the fan assembly includes a hub and a plurality of fan blades;” it is not clear if a hub and a plurality of fan blades in claim 11 are referring to the hub and plurality of fan blades in claim 1 or to an additional and different limitations.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-20 (as far as claim 18 is definite and understood) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (US 20200332804 A1; also published as US 10,975,876 B2).

Regarding claim 15, Lin teaches a cooling device (Fig.7), comprising:
a fan frame (Fig.7, 100);
a stationary pillar (Fig.7, 200) coupled to the fan frame (Fig.7);
a fan assembly (Fig.7, 300) rotatably disposed about the stationary pillar, wherein the fan assembly is supported (via 112) on the stationary pillar by at least one bearing (Fig.7, 210/220) positioned between the fan assembly and the stationary pillar (Fig.7);
a driving assembly (Fig.7, 250) configured to drive the fan assembly to rotate relative to the stationary pillar (Fig.7); and
a decorative plate (Fig.7, 400) coupled to the stationary pillar (Fig.7), the decorative plate having an identifying indicia (Fig.7, 410).
claim 16, Lin further teaches the fan assembly includes a hub (Fig.7, 310) and a plurality of fan blades (Fig.7, 320), the plurality of fan blades are connected to a sidewall of the hub (Fig.7), the at least one bearing surrounds the stationary pillar (Fig.7), and the hub surrounds the at least one bearing (Fig.7).

Regarding claim 17, Lin further teaches the cooling device further includes at least two bearings (Fig.7, 210/220) positioned axially separated from each other and surrounding the stationary pillar (Fig.7), wherein the at least two bearings are disposed between the stationary pillar and the hub (Fig.7).

Regarding claim 18, Lin further teaches the stationary pillar is at least partially received in the decorative plate (Fig.7).

Regarding claim 19, Lin further teaches the decorative plate is coupled to the stationary pillar using at least one magnet (¶23).

Regarding claim 20, Lin further teaches the cooling device does not include a light source (Fig.7).

Allowable Subject Matter
Claims 1-3, 10 and 12-14 are allowed.

Claims 4-9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claim limitations were not found in the prior art:	
a cooling device, comprising: a fan frame including a bottom plate and a base part disposed on the bottom plate; a stationary pillar coupled to the fan frame; a fan assembly, wherein the fan assembly includes a hub and a plurality of fan blades radially extending from the hub, the fan assembly is rotatably disposed about the stationary pillar, and is supported on the stationary pillar by at least one bearing positioned between the fan assembly and the stationary pillar; a decorative plate coupled to the stationary pillar, the decorative plate having an identifying indicia that permits at least some light to pass therethrough; a plurality of light sources configured to emit light that is directed toward the identifying indicia; and a light guide plate arranged on an upper surface of the hub:
Lin discloses a cooling device with all the limitations above (Fig.2A) except for the light guide plate being arranged on an upper surface of the hub;
Another relevant prior art reference (Lewis et al – US 20070248476 A1) discloses a cooling device (Fig.1/8) with a light assembly (Fig.7, 628/640) including a fan assembly with a hub (Fig.8, 631a) and blades (Fig.8, 631b), a frame (Fig.8, 635) with a barrel portion (Fig.8, where numeral 635 points to), and bearings (Fig.8, 636), however, the bearings are not located between the barrel portion and the hub, instead, the bearings are located between the barrel portion and a shaft pin (Fig.8, 634) which connects to the hub and blades; furthermore, decorative plates (Fig.8, center portions of 624/626) are disclosed, however, no stationary pillar is attached to the decorative plates;
Another relevant prior art reference (Bonham et al – US 10,001,127 B2) discloses a cooling device (Fig.6) which includes a decorative plate with a marking (Fig.6, 124) but no stationary pillar is attached to the decorative plate;
Another relevant prior art reference (Van Grootheest – US 20180045204 A1) discloses a cooling device (Fig.2/3) with a light assembly (Fig.3, 62) extending from a column (Fig.3, element connecting 60 and 62) and a fan assembly (Fig.3, 52/54), however, no details are provided about the base including a bearing/barrel portion/hub configuration as claimed in the instant application; 
Another relevant prior art reference (Chen et al – US 10,429,059 B1) discloses a cooling device (Fig.6) with a light assembly (Fig.6, 27) and a decorative plate having a marking (Fig.12, 29/291) being stationary with respect to a fan assembly (Fig.6, 23) including a hub (Fig.6, 2332) and blades (Fig.6, 232), however, no column is disclosed to be coupled to the decorative plate and no details are provided about the base including a bearing/barrel portion/hub configuration as claimed in the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745